UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6619


DAMON EMANUEL ELLIOTT,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:16-cv-00205-LO-TCB)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Damon Emanuel Elliott seeks to appeal the district court’s

order    construing    his    28     U.S.C.   § 2241       (2012)    petition     as    a

successive and unauthorized 28 U.S.C. § 2255 (2012) motion, and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice       or      judge     issues       a      certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies       this      standard       by     demonstrating        that

reasonable     jurists       would     find    that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on     procedural       grounds,       the     prisoner     must

demonstrate    both    that     the    dispositive         procedural    ruling        is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Elliott has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3